         Case 1:18-cv-02817-PJM Document 36-5 Filed 05/31/19 Page 1 of 1



                           THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                   (GREENBELT)

KENNETH FITCH, et al.,                         *

                       Plaintiffs,             *
v.                                                    Case No.: 1:18-cv-02817-PJM
                                               *

STATE OF MARYLAND, et al.,                     *

                       Defendants.             *

*      *       *       *       *       *       *      *       *       *         *     *      *

                           NOTICE OF FILING LENGTHY EXHIBIT

Dear Clerk,

       This Notice of Filing Lengthy Exhibit is being filed in compliance with the CMECF reminder.

Exhibit A is 1,000 pages and cannot be uploaded into the electronic system. The original will be

submitted within 24 hours of the filing to the Clerk’s Office along with a courtesy copy to the Court.



                                                      Respectfully,



       May 31, 2019                                   /s/ Deborah Hill___________________
       Date                                           Deborah A. Holloway Hill (Bar No. 28384)
                                                      102 W. Pennsylvania Ave., Suite 401
                                                      Towson, MD 21204
                                                      O: (410) 428-7278
                                                      F: (866) 499-6906
                                                      DebHill@outlook.com

                                                      Attorney for Plaintiffs
